Citation Nr: 0518208	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for dermatitis as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Clear and unmistakable evidence shows that the veteran's 
lumbar spine disorder preexisted service and was not 
permanently aggravated therein.

3.  The veteran served in Vietnam during the Vietnam era.

4.  No medical evidence shows that the veteran's dermatitis 
is related to service, to include herbicide exposure in 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was neither incurred in nor 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2004).

2.  Dermatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lumbar spine 
disorder and for dermatitis.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
issued in February 2002, a statement of the case (SOC) issued 
in May 2003, supplemental statements of the case (SSOCs) 
issued in October 2004 and February 2005, as well as letters 
by the RO dated in November 2001 and October 2003.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran told a VA examiner in March 2003 that he was treated 
by a private physician in 1973 for intermittent low back 
pain; however, the veteran failed to provide VA with the 
necessary information in order to obtain these records.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board also points out that the veteran was also afforded 
a VA examination in March 2003 to determine whether his 
preexisting lumbar spine disorder was incurred in or 
aggravated by service.  That examination also included a 
dermatological examination.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Lumbar Spine Disorder

The veteran is seeking service connection for a lumbar spine 
disorder.  He claims that this condition was either incurred 
in or aggravated by his period of active military service.  
For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  To rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOPGCPREC 03-2003 (July 16, 
2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the evidence shows that the veteran had a 
lumbar spine disorder prior to service.  At the time of his 
pre-induction examination in October 1968, the veteran 
checked the box for "yes" when asked whether he had ever had 
back trouble of any kind and the provided explanation was 
that the veteran had had dislocations of the lumbar spine at 
times with an injury at age 15.  It was also noted that the 
veteran had seen a doctor for his lumbar spine.  On physical 
examination in October 1968, the examiner did not indicate 
that clinical examination of the veteran's lumbar spine was 
normal, and instead reported that the veteran "claims 
dislocations of the lumbar spine."  It was recommended that 
the veteran undergo further special examination of his spine.  
A later notation on this form dated in April 1969 indicates 
that no additional defects were discovered upon physical 
inspection at the Armed Forces Examining and Entrance Station 
(AFEES) on March 1969, and the veteran was found fit for 
military service.  A May 1969 report also noted the veteran's 
history of back trouble at age 15.  

A September 1969 dispensary report indicates that the veteran 
had marked deformity of the lumbar spine and noted that the 
veteran injured his back in a fall while carrying a heavy 
object at age 15.  According to the veteran, doctors had told 
him that surgery might cause extensive complications.  The 
veteran also indicated that doctors had "cracked" his spine 
back in place several times.  The veteran reported recent 
complaints of marked tightness and discomfort, especially 
with extensive standing. 

On orthopedic consultation in October 1969, the veteran 
reported that he had had an injury to his back at age 15 when 
he fell backwards down stairs carrying an air conditioner.  
The examiner reported that the injury was reported on 
Standard Form 88 (Report of Medical Examination).  He 
complained of currently having neck and back pain.  A 
physical examination revealed full range of motion of the 
lumbar spine.  The veteran was able to walk on his heels and 
toes.  Straight leg raising was negative to 90 degrees 
bilaterally.  No reflex, sensory, or motor abnormalities were 
shown.  Radiographs of the lumbosacral spine taken in 
November 1969 revealed no abnormalities.  The diagnostic 
impression was chronic lumbosacral strain.  In December 1969, 
the impression was lumbosacral strain.  The examiner noted 
that he had nothing to offer the veteran except for an 
exercise program.  He found the veteran fit for duty in view 
of the lack of objective findings.  In a January 1970 
orthopedic clinic notation, it was indicated that the 
evaluation of the veteran's back should be done by the 
referring dispensary and in the meantime, it was suggested 
that the veteran be placed on light duty to recover from the 
current episode, with no bending, lifting, or prolonged 
standing or walking.  The veteran's discharge examination in 
January 1973 made no reference to any back problems. 

In October 2001, the veteran filed a claim for service 
connection for a back disorder.  He claimed that he fell down 
a flight of steps while on active duty and pinched a nerve in 
his spine.  In support of his claim, the veteran submitted 
medical records from Southwest Medical Center, which included 
an April 1997 X-ray report showing mild degenerative changes 
of the thoracic spine with no evidence of an acute process.  
In addition, a CT scan performed at Deaconess Hospital in 
January 1990 revealed mild bulging at L5-S1, with no true 
herniated nucleus pulposus identified.

VA outpatient treatment records dated from 2001 to 2005 were 
obtained, several of which show treatment for low back pain.  
Records dated in 2001 and 2002 show treatment for low back 
pain and a diagnosis of spinal stenosis with a herniated 
disc.  Radiographs of the thoracic spine taken in April 2001 
reveal no abnormalities.  A January 2002 record shows 
treatment for a pinched nerve in the right hip.  Records 
dated in 2004 also show treatment for low back pain due to 
nerve entrapment.  However, none of these records makes any 
reference to the etiology of the veteran's low back pain or 
to his injury in service. 

The veteran was afforded a VA compensation examination in 
March 2003 to determine the nature and etiology of his lumbar 
spine disorder.  At that time, the examiner indicated that he 
had conducted a comprehensive review of the claims file.  The 
veteran reported low back pain dating back to his preservice 
injury at the age of 15.  However, he explained that he was 
unsure of the exact nature of the injury or of the diagnosis.  
The veteran indicated that his back pain was aggravated in 
service while carrying equipment.  He said he further 
aggravated his back in service after falling down a flight of 
stairs during a hurricane while onboard a ship.  He said that 
he was later seen by a private physician in 1973 for 
intermittent low back pain.  He also gave a history of 
repeated musculoligamentous flare-ups of low back pain in 
1997 or 1998 following a gardening accident at his home.  He 
explained that he felt a cracking in his lower lumbar spine 
while getting up from a crouched position.  He was 
subsequently diagnosed with disc pathology.

X-rays revealed minimal degenerative joint disease and disc 
space narrowing at L2-3.  The diagnostic assessment was 
intermittent chronic lumbosacral musculoligamentous back 
strain.  The examiner then provided the following opinion:

It is my professional medical opinion within a 
reasonable degree of medical certainty that based 
on the temporal relationship and onset of the 
veteran's initial back pain being at age 15 and his 
repeated flare-ups of musculoligamentous pain 
throughout his lifetime, no specific incident 
affected the underlying condition of the veteran's 
back until his own gardening accident significantly 
after his discharge from the military in 1997 or 
1998.  That is to say that it is not as likely as 
not related to military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder.  The Board notes that the presumption of soundness 
applies in this case, because although the veteran's physical 
examination at the time he enlisted in the Navy made 
reference to back problems, he was later found fit for duty 
with no disqualifying defects noted.  Although the veteran's 
history of back problems was noted at the time of his 
enlistment, a mere history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such condition.  38 C.F.R. 
§ 3.304(b).

Nevertheless, clear and unmistakable evidence shows that the 
veteran's lumbar spine disorder existed prior to service.  In 
this regard, at his pre-induction examination in October 
1968, the veteran checked the box for "yes" when asked 
whether he had ever had back trouble of any kind.  A May 1969 
report also noted the veteran's history of back trouble at 
age 15.  Also, service medical records continued to note the 
veteran's history of back trouble dating back to an injury 
when he was 15 when he fell down some stairs backwards 
carrying an air conditioner.  These records clearly establish 
that the veteran's lumbar spine disorder preexisted his 
military service.

However, with respect to rebutting the presumption of 
soundness, the Board's inquiry does not end with a 
determination that the veteran's lumbar spine disorder 
clearly and unmistakable preexisted service.  The Board must 
also determine whether the veteran's preexisting lumbar spine 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service. 

The Board finds that clear and unmistakable evidence shows 
that the veteran's lumbar spine disorder was not aggravated 
by service.  The veteran's service medical records show that 
he was treated for exacerbations of back pain on several 
occasions which apparently resolved.  However, none of the 
service medical records indicates that the veteran's 
underlying back disorder had chronically worsened during his 
period of service.  On particular relevance, the January 1973 
discharge examination report made no reference to back pain.  

Moreover, after reviewing the claims folder and examining the 
veteran, a VA examiner concluded that no specific incident 
affected the veteran's underlying back condition until 1997 
of 1998, when the veteran injured his back in a gardening 
accident.  Thus, although the veteran may have experienced 
intermittent flare-ups of his preexisting lumbar spine 
disorder, the examiner concluded that the underlying 
condition did not worsen as a result of service.  See Hunt, 
Green, and Jensen, all supra. 

The Board places significant probative value on this opinion, 
as it was based on a review of the entire record and has not 
been contradicted by any medical evidence.  The Court has 
held that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner considered the 
veteran's reports of back pain in service, but determined 
that they did not represent permanent worsening of the 
underlying disability.  

The Board has also considered the veteran's own lay 
statements in support of his claim.  However, the record does 
not reflect that the veteran is competent to offer an opinion 
as to the cause or aggravation of an orthopedic disability.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Although the 
veteran can report his symptoms, his statements as to the 
cause or aggravation of any claimed condition must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a matter of law, 
laypersons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) 
(laypersons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").  Therefore, the Board concludes 
that the veteran's lumbar spine disorder, which preexisted 
service, was not aggravated in service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lumbar spine disorder.  Accordingly, 
the record does not present an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

III.  Dermatitis

The veteran claims that he suffers from a skin condition as a 
result of having been exposed to herbicides while on active 
duty in Vietnam.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R.                
§ 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 (adult onset) diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A) (West 2002), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R.        
§ 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, the record reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  The record 
shows that the veteran was aboard the USS VEGA while it was 
stationed off the coast of Vietnam during the Vietnam era.  
The veteran also claims that he visited Vietnam on several 
occasions during that time.  However, dermatitis is not 
included in the list of diseases for which the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act 
of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R.          §§ 
3.307(d), 3.309(e).  Consequently, service connection on a 
presumptive basis as a result of Agent Orange exposure is not 
warranted.

Service connection, therefore, can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's dermatitis is related to his 
period of service, to include any Agent Orange exposure 
therein).  However, no such evidence has been submitted. 

None of the veteran's service medical records, including his 
January 1973 separation examination, makes any reference to 
skin problems.  VA outpatient treatment records dated from 
2001 to 2005 make several references to dermatitis.  However, 
none of these records shows actual treatment for this 
condition.  Also lacking is a medical opinion concerning the 
etiology or date of onset of this condition.  

At his March 2003 VA examination, the veteran indicated that 
he had been exposed to Agent Orange while on active duty in 
Vietnam.  A dermatological examination of the veteran's hands 
and face showed no evidence of any active skin disease.  The 
examiner noted that a review of the medical records and a 
discussion with the veteran revealed a history of resolved 
dishydrotic eczema.  Thus, the diagnostic assessment was 
"Resolved, adequately treated dishydrotic eczema with no 
evidence of pathology on today's date." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for dermatitis.  No 
medical evidence shows that the veteran currently suffers 
from a skin disorder, to include dermatitis.  Although 
dermatitis was noted in VA outpatient treatment records, no 
active disease was identified in these records or in the 
March 2003 VA examination report.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that, in the absence of proof of the presently 
claimed disability, there can be no valid claim.  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability; Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Since no medical 
evidence establishes that the veteran has a skin disorder, to 
include dermatitis, this claim must be denied. 

Even assuming for discussion purposes that dermatitis is 
currently present but inactive, no medical evidence indicates 
that it would be related to service.  The veteran's service 
medical records make no reference to any kind of skin 
disorder.  In addition, dermatitis was first noted in 2001, 
approximately 28 years after the veteran's separation from 
active duty.  Furthermore, no medical evidence indicates that 
the veteran has a skin disorder as result of service, to 
include exposure to herbicides in service. 

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for dermatitis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for dermatitis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


